DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 13-16 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.

Drawings
The drawings remain objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the features canceled from the claims:
The formation being a ridge, projection, an indentation, or fold in the collar (claim 8);
The at least one formation comprises a continuous projection from an outer surface of the collar, and a continuous recess in the inner surface of the collar (claim 10);
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The abstract of the disclosure remains objected to because it contains the implied phrase “The invention provides”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
Claims 1, 4-9, 11, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkit (USP 5,002,317).
In regards to claim 1, Burkit discloses a joining sleeve configured to connect internal liners of two internally lined pipe sections across a welded pipe section joint, the joining sleeve comprising:
a sleeve body (20) having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively; and

wherein the collar comprises a split ring (see split at “16” in fig. 3) comprising an overlap (shown in fig. 7) in a circumferential direction.
In regards to claim 4, Burkit further discloses the collar comprises a joggled section of material such that a first end section of the collar is radially offset with respect to a second end section of the collar (shown in fig. 7).
In regards to claim 5, Burkit further discloses the collar is biased towards its second, expanded condition (see presence of straps 46 to prevent natural expansion).
In regards to claims 6 and 7, Burkit further discloses the first outer diameter of the collar is smaller than an inner diameter of the pipe sections, such that the collar does not come in to substantial contact with inner surfaces of the pipe sections in its first retracted condition, and the collar has a state of equilibrium in which it has a diameter which is greater than the inner diameter of the pipe sections, such that the collar exerts a force on the inner surfaces of the pipe sections when it is in its second, expanded condition. (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 8, Burkit further discloses the collar comprises at least one formation (46) selected from a group comprising: a projection, groove, ridge, indentation, recess and/or fold in the collar.

In regards to claim 9, Burkit further discloses the collar comprises a split ring collar comprising an overlap in a circumferential direction, and wherein at least one formation is configured to engage respective ends of the split ring collar together (shown in fig. 3).
In regards to claim 11, Burkit further discloses the at least one formation is configured to come into contact with the inner surfaces of the pipe sections when the collar is in its second, expanded condition, such that a gap is present between the outer surface of the collar and the inner surfaces of the pipe sections (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 18, Burkit discloses a method for connecting the internal liners of two internally lined pipe sections (see column 4, lines 52-55) in a pipe welding operation, the method comprising:
providing a joining sleeve having a sleeve body (20) and a collar (12) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around an outer surface of the sleeve body, the collar comprising a split ring (see at “16” in fig. 3) comprising an overlap in a circumferential direction, and the collar being in a first retracted condition having a first outer diameter;
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location;
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see fig. 8).

In regards to claim 22, Burkit discloses a collar (12) for a joining sleeve, the joining sleeve comprising a sleeve body having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively to connect two internally lined pipe sections across a welded pipe section joint;
wherein the collar is configured to be disposed around an outer surface of the sleeve body and protect the sleeve body and the first and second internal liners during a welding operation to form the welded pipe section joint (fig. 1 show this capability);
wherein the collar has a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter; and wherein the collar comprises a split ring (see at “16” in fig. 3) comprising an overlap (shown in fig. 7) in a circumferential direction.

Claims 1, 2, 5-8, 11, 12, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2005/0006900).
In regards to claim 1, Lewis discloses a joining sleeve configured to connect internal liners of two internally lined pipe sections across a welded pipe section joint, the joining sleeve comprising:
a sleeve body (18) having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively; and
a collar (28) disposed around an outer surface of the sleeve body, the collar having a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter, wherein the collar is 
wherein the collar comprises a split ring (see split at “62” in fig. 3) comprising an overlap in a circumferential direction.
In regards to claim 2, Lewis further discloses the joining sleeve comprises an insulating layer which comprises a layer of thermally insulating material (54) disposed around at least a portion of the outer surface of the sleeve body, and wherein the collar at least partially overlays the insulating layer (shown in fig. 4).
In regards to claim 5, Lewis further discloses the collar is biased towards its second, expanded condition (shown in fig. 5).
In regards to claims 6 and 7, Lewis further discloses the first outer diameter of the collar is smaller than an inner diameter of the pipe sections, such that the collar does not come in to substantial contact with inner surfaces of the pipe sections in its first retracted condition, and the collar has a state of equilibrium in which it has a diameter which is greater than the inner diameter of the pipe sections, such that the collar exerts a force on the inner surfaces of the pipe sections when it is in its second, expanded condition. (fig. 4 shows this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 8, Lewis further discloses the collar comprises at least one formation (30) selected from a group comprising: a projection, groove, ridge, indentation, recess and/or fold in the collar.
In regards to claim 11, Lewis further discloses the at least one formation is configured to come into contact with the inner surfaces of the pipe sections when the collar is in its second, expanded condition, such that a gap is present between the outer surface of the collar and the 
In regards to claim 12, Lewis further discloses a gap (44) is produced between the outer surface of the joining sleeve body and the inner surface of the collar when the collar is in its second, expanded condition.
In regards to claim 18, Lewis discloses a method for connecting the internal liners of two internally lined pipe sections (12, 14) in a pipe welding operation, the method comprising:
providing a joining sleeve having a sleeve body (18) and a collar (28) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around an outer surface of the sleeve body, the collar comprising a split ring (60) comprising an overlap in a circumferential direction, and the collar being in a first retracted condition having a first outer diameter;
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location;
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see paragraph [0061]).
In regards to claim 20, Lewis discloses a pipeline comprising two internally lined pipe sections (12, 14) joined by a welded pipe section joint (see fig. 6), and a joining sleeve according to claim 1 (see above) connecting first and second internal liners of the respective pipe sections.
In regards to claim 22, Lewis discloses a collar (28) for a joining sleeve, the joining sleeve comprising a sleeve body having a first end and a second end, the first and second ends 
wherein the collar is configured to be disposed around an outer surface of the sleeve body and protect the sleeve body and the first and second internal liners during a welding operation to form the welded pipe section joint (fig. 6 shows this capability); wherein the collar has a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter; and wherein the collar comprises a split ring (60) comprising an overlap in a circumferential direction. 

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1, 2, 5-8, 11, 12, 18, 20, and 22 above, and further in view of McIntyre (US 2006/0145479).
Lewis discloses the joining sleeve of claim 1. Lewis does not disclose a protective film disposed over the sleeve body and/or the collar, wherein the protective film is configured to be broken, ruptured or removed during a welding operation.
However, McIntyre teaches a similar joining sleeve having a protective film (15) disposed over the sleeve body and/or the collar, wherein the protective film is configured to be broken, ruptured or removed during a welding operation (see paragraph [0034] which states it can be removed).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Lewis a film disposed over the sleeve body in order to allow the .

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkit as applied to claims 1, 4-9, 11, 18, and 22 above, and further in view of Kessler et al. (USP 3,508,766 hereinafter “Kessler’).
In regards to claims 2 and 21, Burkit discloses the joining sleeve of claim 1. Burkit does not disclose a layer of insulation on an outer surface of a collar or on an outer surface of the sleeve body.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar/sleeve body (19).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Burkit with a layer of insulation on an outer surface of the collar or sleeve body in order to better insulate the joint.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1, 2, 5-8, 11, 12, 18, 20, and 22 above, and further in view of Kessler.
Lewis discloses the joining sleeve of claim 1. Lewis does not disclose a layer of insulation on an outer surface of a collar.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar (19).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Lewis with a layer of insulation on an outer surface of the collar in .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the drawing objections, it is noted that applicant states that figures 3A and 3B show “a continuous projection in the form of a circumferentially extended groove”. This is not the case. Figures 3A and 3B do show a continuous groove, but not a projection as claimed. Further, it is unclear how they can show both a projection and a groove, since by definition these two features are antonyms. The drawings only show a groove, and therefore remain objected to for failing to show a ridge, projection, an indentation, or fold in the collar as claimed.
In response to applicant’s argument that Burkit does not disclose that the collar has a protective function, it is first noted that this limitation is recited functionally. Therefore, Burkit need not disclose that the collar “protects”, but rather just that it be capable of “protecting”. Further, there is no structure in the claim that defines what enables the sleeve to be capable of 
In response to applicant’s argument that Burkit is not configured to connect pipe liners because there is no disclosure of lined pipes, it is noted that the lined pipes are not required structural limitations of the claims, but merely recited functionally in the preamble of the claim. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore, since the sleeve of Burkit is capable of being used to connect lined pipes, the claim has been met.
In response to applicant’s arguments that Lewis lacks an overlap in the circumferential direction, it can be seen  in figure 5 that elements 30 overlap the material of the split ring 28 in the circumferential direction, and thus the claim limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/24/2022